HOOD, Judge.
This is a companion suit to the cases of Jones v. Continental Casualty Company of Chicago, Illinois, et al., La.App., 159 So.2d 5; Crumb v. Continental Casualty Company of Chicago, Illinois, et al., La.App., 159 So.2d 11; and Jones v. Continental Casualty Company of Chicago, Illinois, et al., La.App., 159 So.2d 12; all of which cases arose out of the same accident and all of which are being decided by us on this date. Plaintiff in this suit is the surviving father of the decedent, Eula Mae Delli-houe, one of the guest passengers in the Jones vehicle at the time the collision occurred. Judgment was rendered in favor of plaintiff, and defendants have appealed. Plaintiff has answered the appeal praying that the award of damages be increased.
All of the issues relating to the liability of defendants were considered and determined in the case of Jones v. Continental Casualty Company of Chicago, Illinois, et al., supra. For the reasons assigned in that case, therefore, we conclude that defendants are liable, in solido, for the damages sustained by plaintiff as a result of that accident.
In the instant suit the trial judge awarded plaintiff the sum of $15,000.00 as damages for the death of his daughter and $300.00 additional for funeral expenses. In the two other companion cases involving claims for the deaths of guest passengers in the car, the trial judge awarded each surviving parent only $7,500.00 as damages for the death’of the child. It appears to us that the trial judge, in attempting to equalize the awards, failed to consider the fact that only one oí Eula Mae Dellihoue’s parents was claiming damages for her death, whereas in all of the other cases both of the surviving parents were making such claims. No reasons were assigned by the trial judge, and none appear in the record, as to why plaintiff in the in*14stant suit should recover twice as much as the father of either of the other guest passengers who were killed in the accident. We think the award of damages in this suit is out of proportion to the awards made in the other identical suits, and accordingly, we conclude that the judgment appealed from should be amended by reducing the award of damages from $15,000.00 to $7,-500.00. We agree with the trial judge that plaintiff is entitled to recover the additional sum of $300.00 for funeral expenses.
For the reasons herein assigned, the judgment appealed from in the instant suit is amended by reducing the total award made to plaintiff from the sum of $15,300.-00 to the sum of $7,800.00. In all other respects the judgment is affirmed. The costs of this appeal are assessed to defendants-appellants.
Amended and affirmed.